                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

KEVIN ASHMORE,                                  )
                                                )
        Plaintiff,                              )
                                                )        NO. 1:17-cv-00100
v.                                              )
                                                )        JUDGE CAMPBELL
NANCY A. BERRYHILL,                             )
Acting Commissioner of Social Security,         )        MAGISTRATE JUDGE FRENSLEY
                                                )
        Defendant.                              )

                                  MEMORANDUM OPINION

       Plaintiff Kevin Ashmore brings this action under 42 U.S.C. § 405(g), seeking judicial

review of the Social Security Administration’s (“SSA”) denial of his application for disability

insurance benefits under Title II of the Social Security Act.

       On June 12, 2018, the magistrate judge issued a Report and Recommendation (“R&R”)

(Doc. No. 23), recommending that the Court reverse the final decision of the Commissioner and

remand the case to the Commissioner for further proceedings and recommending that Plaintiff’s

Motion for Judgment on the Administrative Record be granted. The Commissioner filed timely

objections (Doc. No. 27), to which Plaintiff has responded (Doc. No. 28). For the reasons

discussed herein, the Objections are OVERRULED, the R&R is ADOPTED, Plaintiff’s Motion

for Judgement Based on the Administrative Record is GRANTED, and the decision of the

Commissioner is REMANDED.

                                  PROCEDURAL HISTORY

       Plaintiff Kevin Ashmore filed an application for disability insurance benefits on June 6,

2014, alleging that he has been disabled since January 15, 2010, due to cerebral palsy and a

congenital heart defect. (Doc. No. 18, Attachment (“TR”), pp. 56, 162.) Plaintiff’s application


                                                     1
was denied initially (TR 81-83) and upon reconsideration (TR 85-86). Plaintiff subsequently

requested and received a hearing. (TR 87-88; TR 27-55.) Following a hearing on July 12, 2016,

Administrative Law Judge (“ALJ”) John Daughtry issued an unfavorable decision on September

9, 2016.

        The ALJ accepted as a factual matter that Ashmore suffered from mild cerebral palsy, a

congenital heart defect, and had a history of interstitial lung disease. (TR 15-22.) He found that

Ashmore did not have an impairment that met or equaled the severity of a listed physical

impairment. (Id.) He found that Plaintiff’s daily activities were “not limited to the extent one

would expect given the complaints of disabling symptoms and limitations.”

        The ALJ determined that Ashmore had the residual functional capacity (“RFC”) to perform

a range of light work and, more specifically, that he had the ability to: “lift[] and carry[] up to

twenty pounds occasionally and ten pounds frequently primarily using the left upper extremity to

lift can carry and the right to assist and balance objects;” sit, stand, and walk for up to six hours

each day; to frequently push and pull with the right upper and lower extremities; occasionally

kneel and crouch; occasionally reach overhead with the right upper extremity; and occasionally be

exposed to cold temperatures and pulmonary irritants such as dust, fumes, odors, gases, and poor

ventilation. (Id. at 16.)

        The ALJ found that Ashmore had past relevant work as a construction runner/deliverer and

that he was still capable of performing that work. (Id. at 20-21.) The ALJ ultimately concluded

that Plaintiff was not under a disability as defined in the Social Security Act. (Id. at 22.)

        The Appeals Council denied review on September 18, 2017 (TR 1-4), making the ALJ’s

decision the final Agency decision. The Plaintiff filed a Complaint initiating this action on

November 16, 2017. (Doc. No. 1.) The Commissioner filed an Answer (Doc. No. 18) denying



                                                      2
liability, and a complete copy of the Administrative Record (Doc. No. 16). On April 4, 2018,

Plaintiff filed a Motion for Judgment Based on the Administrative Record and a supporting

memorandum (Doc. No. 20). The Commissioner filed a Response (Doc. No. 21), and the Plaintiff

filed a Reply (Doc. No. 21).       On June 12, 2018, the Magistrate Judge issued an R&R,

recommending that the Court grant Plaintiff’s Motion for Judgment and remand the

Commissioner’s decision (Doc. No. 23).

       Now before the Court are the Commissioner’s Objections to the R&R (Doc. No. 27) and

Plaintiff’s Response to the Commissioner’s Objections (Doc. No. 28).

                                  STANDARD OF REVIEW

       The district court reviews de novo any portion of a report and recommendation to which a

specific objection is made.    Fed. R. Civ. P. 72(b)(1)(C); Local Rule 72.02; 28 U.S.C. §

636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory

objections are insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009).

Thus, “only those specific objections to the magistrate’s report made to the district court will be

preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370,

1373 (6th Cir. 1987)). In conducting the review, the court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

       In Social Security cases under Title II, the Commissioner determines whether a claimant

is disabled within the meaning of the Social Security Act and, as such, entitled to benefits. 42

U.S.C. § 405(h). The Court’s review of the decision of the ALJ is limited to a determination of

whether the ALJ applied the correct legal standards and whether the findings of the ALJ are

supported by substantial evidence. Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir.



                                                    3
2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)); see 28 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive.”).     The substantial evidence standard is met if a

“reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Warner

v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (internal citations omitted). “The

substantial evidence standard … presupposes that there is a zone of choice within which the

decision makers can go either way, without interference by the courts.” Blakley, 581 F.3d at 406

(quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). The Court defers to a decision by

the ALJ that is supported by substantial evidence “even if there is substantial evidence on the

record that would have supported an opposite conclusion.” Id. (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997).

                                            ANALYSIS

       The Commissioner objects to the recommendations that the ALJ did not sufficiently

develop the record to support his decision to accord less weight to the letter from Plaintiff’s father

or sufficiently develop the record regarding his consideration of the nature of cerebral palsy and

its treatment options in determining Plaintiff’s residual functional capacity (“RFC”).

           A. The Letter from Plaintiff’s Father

       With regard to evaluation of evidence from nonmedical sources, the Code of Federal

Regulations states: “Evidence from nonmedical sources is any information or statement(s) from a

nonmedical source (including you) about any issue in your claim.” 20 C.F.R. § 404.1513(a)(4).

Social Security Ruling 06-03p provided further guidance to the ALJ regarding his assessment of

evidence from non-medical sources. “In considering evidence from ‘non-medical sources’ who

have not seen the individual in a professional capacity in connection with their impairments, such



                                                      4
as spouses, parents, friends, and neighbors, it would be appropriate to consider such factors as

nature and extent of the relationship, whether the evidence is consistent with other evidence, and

any other factors that tend to support or refute the evidence.” SSR 06-03p at *6. The Ruling

advises that “[T]he adjudicator generally should explain the weight given to opinions from these

‘other sources,’ or otherwise ensure that the discussion of the evidence in the determination or

decision allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning, when

such opinions may have an effect on the outcome of the case.” Id.

       Plaintiff’s father and sole employer submitted a letter that was supportive of Plaintiff’s

claim. The letter discussed Plaintiff’s medical history, the nature of his employment at his father’s

business, and his physical limitations. (TR at 200.)

       Ultimately, the ALJ accorded the letter limited weight, stating:

               On June 18, 2015, Malvin Ashmore, the claimant’s father, provided
               a letter that was supportive of claimant’s allegations of disability.
               Mr. Ashmore reported his opinion regarding physical difficulties
               that the claimant experienced on a daily basis … These [lay opinions
               and observations] are based upon casual observation, rather than
               objective medical evidence and testing. The observations of such
               layperson(s) certainly do not outweigh the opinions of medically
               acceptable sources. Ultimately, Mr. Ashmore’s statements are
               unpersuasive for the same reasons that the claimant’s own
               allegations do not fully persuade the undersigned. Accordingly, Mr.
               Ashmore’s statements are given limited weight in determining the
               claimant’s residual functional capacity.

       Plaintiff argues that the ALJ did not provide sufficient explanation for his reasons giving

the letter limited weight in his determination of Plaintiff’s residual functional capacity. The

Magistrate Judge agreed, noting that the ALJ did not mention, much less discuss, that Plaintiff’s

father was his only past employer, that he provided Plaintiff with “sympathetic” employment, or

that he made significant accommodations for Plaintiff.




                                                       5
       The Commissioner objects to the R&R on the grounds that: (1) he interpreted the

requirements of SSR 06-03p incorrectly; and (2) Social Security Ruling 06-03p has been rescinded

and going forward, the ALJ is obligated to follow the regulations at 20 C.F.R. § 404.1527(f).

       The Commissioner is correct that SSR 06-03p has been rescinded and in its place are

regulations directing the evaluation of opinion evidence for claims filed before March 27, 2017.

However, the Commissioner failed to note that the applicable part new regulations contains,

verbatim, the language from the Ruling: “The adjudicator generally should explain the weight

given to opinions from these sources or otherwise ensure that the discussion of the evidence in the

determination or decision allows a claimant or subsequent reviewer to follow the adjudicator’s

reasoning, when such opinions may have an effect on the outcome of the case.” See 20 C.F.R. §

404.1527(f)(2); compare with SSR 06-03p.

       Regarding the interpretation of SSR 06-03p, the Commissioner is correct that the Ruling

describes three types of “other sources” whose opinions may be considered: (1) medical sources

that are not acceptable medical sources, (2) non-medical sources who have had contact with the

individual in their professional capacity, and (3) “other non-medical source.” SSR 06-03p. The

Ruling directs how to evaluate these categories of evidence. Non-medical sources who have not

had professional contact are evaluated by a different set of factors than the first two categories.

Specifically, the Ruling directs the ALJ to consider “the nature and extent of the relationship,

whether the evidence is consistent with other evidence, and any other factors that tend to support

or refute the evidence.” Id. at *6. However, in all cases, when evaluating any of these “other

sources,” the Ruling directs the ALJ to “explain the weight of the opinions.” Id. The fact that the

revised regulation reflects this same requirement verbatim, only reinforces the conclusion that the




                                                    6
ALJ must provide reasoning supporting his assessment of “other sources” such as the letter from

Plaintiff’s father.

        While the ALJ explained that he accorded “limited” weight to the letter from Plaintiff’s

father, he did not specifically address the opinions given in the source material nor was his cursory

explanation that the statements were “unpersuasive” sufficient to allow this Court to follow his

reasoning.

             B. Consideration of the Nature of Cerebral Palsy in Determination of Plaintiff’s
                Residual Functional Capacity

        The Plaintiff argues that the ALJ’s determination of residual functional capacity (“RFC”)

is not supported by the evidence and that the ALJ did not consider the nature of cerebral palsy –

that it is an injury to the brain and treatment options are limited. The Plaintiff argues that the ALJ

focused on Plaintiff’s “sparse and conservative” treatment for his cerebral palsy and did not

consider the fact that treatment options for cerebral palsy are extremely limited. The Magistrate

Judge agreed and recommended remand for further development of the record on this point.

        The Commissioner claims that the ALJ is under no obligation to articulate specifically his

consideration of the nature of cerebral palsy and its limited treatment options. The Commissioner

notes that Plaintiff’s “sparse and conservative” treatment of his cerebral palsy was only one of the

factors the ALJ used to support his determination of Plaintiff’s residual functional capacity. (Doc.

No. 27 at 8.)

        In determining a claimant’s residual functional capacity, the ALJ is obligated to review all

of the medical evidence in the record. See Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir.

1978)(“We may not “focus and base our decision entirely on a single piece of evidence, and

disregard other pertinent evidence.”) The ALJ appears to have drawn negative inferences from

Plaintiff’s limited treatment of his cerebral palsy. The decision remarks several times that


                                                      7
Plaintiff’s treatment of his condition was sparse and conservative: “his treatment involved

infrequent office visits that have been more for general conditions” (AR at 19); “[t]he evidence

indicates that treatment has been quite limited.” (AR at 18); “the claimant has not required

significant treatment for his alleged impairments” (AR at 19). However, the decision shows no

consideration of the nature of cerebral palsy, the limited treatment options for cerebral palsy, or

the possibility that Plaintiff rarely sought treatment because there were not any treatment options

for his condition.

                                        CONCLUSION

       Having conducted a de novo review of the Magistrate Judge’s determinations and the

Commissioner’s objections, for the reasons stated herein, the Court concludes that the

Commissioner’s objections are without merit, and the Report and Recommendation should be

adopted. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative Record (Doc.

No. 20) is GRANTED and this case is REMANDED for action consistent with this decision.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                    8
